DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,024,747. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are substantially recited in the corresponding claims of the patent, hence the claims of the present application would be anticipated by the claims of the patent. 
Regarding claim 2 of the present application, see claim 1 of the patent.
Regarding claim 3 of the present application, see claim 2 of the patent.
Regarding claim 4 of the present application, see claim 3 of the patent.
Regarding claim 5 of the present application, see claim 4 of the patent.
Regarding claim 6 of the present application, see claim 5 of the patent.
Regarding claim 7 of the present application, see claim 6 of the patent.
Regarding claim 8 of the present application, see claim 4 of the patent.
Regarding claim 9 of the present application, see claim 4 of the patent.
Regarding claim 10 of the present application, see claim 4 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (U.S. Pub #2007/0222368).
With respect to claim 8, Lee teaches a semiconductor device comprising: 
a first transistor; and - 4 -Application Serial No. 17/083,485 Attorney Docket No. 0756-12036a second transistor (Fig. 1, Tdr and Tsw);
wherein the first transistor comprises: a first region; a second region; and a third region (Fig. 6, i.e. a source electrode region, a drain electrode region, and a channel region), 
wherein the second transistor comprises: a fourth region; a fifth region; and a sixth region (Fig. 6, i.e. a source electrode region, a drain electrode region, and a channel region).  
With respect to claim 10, Lee teaches a partition (Fig. 6, 180) over a color filter layer (Fig. 6, 210 and Paragraph 95) overlaps with a channel formation region (Fig. 6, 132) of the first transistor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. Pub #2007/0222368), in view of Omura et al (U.S. Pub #2010/0140612).
With respect to claim 2, Lee teaches a semiconductor device comprising: a pixel portion comprising: 
a first transistor; 
a color filter layer (Fig. 6, 210); and 
a partition (Fig. 6, 180) over the color filter layer, 
wherein the first transistor comprises a first channel formation region (Fig. 6, 132), a first source electrode layer (Fig. 6, 141 and Paragraph 61), and a first drain electrode layer (Fig. 6, 142), 
wherein a first insulating layer (Fig. 6, 151 and Paragraph 62) is positioned over the first source and drain electrode layers, 
wherein the color filter layer (Fig. 6, 210) is positioned over the first insulating layer and not overlapping a first channel formation region (Fig. 6, 132) of the first transistor, and 
wherein the partition (Fig. 6, 180) comprises a region overlapping the first channel formation region.  
Lee does not teach that the first transistor comprises a first oxide semiconductor layer. 
Omura teaches a transistor that is in a pixel portion, wherein the transistor comprises a first oxide semiconductor layer. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a first oxide semiconductor layer in the first transistor of Lee as taught by Omura in order to provide a highly mobile layer that can be deposited at a low temperature (Paragraph 2-4 and 86).
With respect to claim 9, Lee does not teach at least one of the first transistor and the second transistor comprises an oxide semiconductor comprising In, Ga, and Zn.  
Omura teaches a transistor that is in a pixel portion, wherein the transistor comprises a first oxide semiconductor layer comprising In, Ga, and Zn. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a first oxide semiconductor layer in the first transistor of Lee as taught by Omura in order to provide a highly mobile layer that can be deposited at a low temperature (Paragraph 2-4 and 86).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Omura, in view of Kimura et al (U.S. Pub #2006/0007212).
With respect to claim 3, Lee does not teach that a circuit portion is a protection circuit portion.  
Kimura teaches a display device, wherein a circuit portion is a protection circuit portion (Paragraph 184).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a protection circuit portion in the device of Lee as taught by Kimura in order to prevent static electricity in the device (Paragraph 184).  
With respect to claim 4, Lee does not teach a second transistor comprises a second source electrode layer, a second drain electrode layer, and a gate electrode layer, and wherein the second drain electrode layer is electrically connected to the gate electrode layer.  
Kimura teaches a display device, wherein a second transistor comprises a second source electrode layer, a second drain electrode layer, and a gate electrode layer, and wherein the second drain electrode layer is electrically connected to the gate electrode layer (Paragraph 184).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second transistor in the device of Lee wherein the second drain electrode layer is electrically connected to the gate electrode layer as taught by Kimura in order to prevent static electricity in the device (Paragraph 184).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826